Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-4, 7, 11-12, 23, 25- 29 are amended. Claims 32-33 are new. Claims 1-4, 7, 11-12, 23, 25- 29 and 32-33 are presented for examination on the merits for patentability as they read upon the elected subject matter. Claims 5-6, 8-10, 14-20, and 24 are cancelled. Claims 13, 21-22, and 30-31, directed to non-elected invention, are withdrawn. 
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/07/2021 has been entered.
Priority
This application, 16093616, filed 10/12/2018 is a national stage entry of PCT/IB2017/000638, with an International Filing Date: 04/18/2017, which claims priority from Provisional Application 62/324,795, filed 04/19/2016.
Information Disclosure Statement
The information disclosure statements submitted on 09/07/2021 was filed after the mailing date of the first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 23, 27, 29 and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watanabe et al. (US 2010/0113338 A1, May 6, 2010), hereinafter Watanabe.
Watanabe relates to the invention drawn to a composition for ophthalmological formulations for treatment of corneal or conjunctival disease, such as dry eye, keratoconjunctivitis sicca, superficial punctate keratopathy etc., The composition comprises selenoprotein P as an active ingredient (Abstract; [0071]). Watanabe teaches the preparation of selenoprotein P (Example 1), and tested its effects with an animal model for corneal/conjunctival epithelial disorder caused by dry eye by contacting one eye with a drug solution of selenoprotein P in PBS (Example 2); Watanabe teaches using 5 µg/mL and 50 µg/mL, which corresponds to 0.5% and 5% selenoprotein P. Watanabe recites that selenium is incorporated in the form of selenocysteine in selenoprotein P [0006].

Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lundy et al. (US 4,512,977, Apr. 23, 1985), hereinafter Lundy.
Lundy describes the invention of therapeutic compositions comprising selenium-containing compounds, which exhibit therapeutic benefits in mammal hosts including humans; the benefits include reducing the severity from and improving the recovery from physically induced damage to body tissue (Abstract). 
The primary active ingredient in Lundy’s compositions is the selenium compounds. Organic selenium compounds include selenium cysteine and selenium methionine (Col. 3, line 61 to Col. 4, line 18). Lundy teaches the therapeutic method for alleviating irritation and redness in human eyes by administering eye drop solutions of the selenium compound that will be absorbed by the eye tissue (Claim 14-15; Col. 6, lines 1-12). Lundy also teaches that the composition is in the form of an ointment, salve or cream (Col. 3, lines 15-20; Claim 5). As such, Lundy anticipates the features selenium containing amino acid for ophthalmic administration, selenium methionine, selenium cysteine, and in the form of a solution, ointment or cream, as instantly claimed. 
Regarding the intended use of treating hyperkeratosis, nothing precludes the use of the compound/composition of the prior art as instantly claimed (see MPEP 2112.02(II), nor does the recitation impart any structural characteristic that would distinguish it from the prior art 
	With regards to the selenium-containing amino acid being a keratolytic agent, because Lundy teaches selenium methionine and selenium cysteine, which the instant claim and specification notes as keratolytic agents (e.g. Specification [0013]), Lundy therefore also anticipates the feature of the claim as it is an inherent property. Because the prior art composition is the identical composition claimed, the composition must necessarily have the characteristics claimed in Claim 1. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on” (205 USPQ 594).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, as applied to Claim 1 above.
Applicants Claim
Applicants claim a composition for treating a hyperkeratosis disorder in a patient in need thereof, wherein the composition comprises a selenium-containing amino acid, wherein the composition is formulated as a cream, lotion, or ointment. 
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Watanabe relates that the composition comprise selenoprotein P as an active ingredient and comprise a pharmaceutical carrier.  The ophthalmologically acceptable carrier can be used for the preparation of the ophthalmological agents such as an eye drop and an eye ointment [0035]. The prophylactic or therapeutic agent can be formulated into various forms including in the form of water-based and non-aqueous eye drops, a suspension eye drop, an emulsified eye drop, an eye ointment or the like [0037]. In the case of ophthalmic solutions, it is preferably applied topically to the eye in one to several drops each time [0047].
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
Watanabe does not expressly teach the formulation exemplified to be in the form of a cream, lotion or ointment.  
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to obtain an ointment composition comprising selenoprotein P based on the teachings of Watanabe because Watanabe teaches that the composition may be formulated into .

Claims 2, 11, 26, and 32 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, as applied to Claims 1 and 23 above, and in view of Hersh, T. (US 6,011,067, Jan. 4, 2000, cited in the IDS submitted 01/02/2020), hereinafter Hersh.
Applicants Claim
Applicants claim a composition for treating a hyperkeratosis disorder in a patient in need thereof, wherein the composition comprises a selenium-containing amino acid; wherein the selenium-containing amino acid is selenium methionine, or a pharmaceutically acceptable salt thereof, at a concentration of about 0.1-10% selenium methionine; and wherein the  ophthalmic  composition further comprises an additional keratolytic or keratostatic agent selected from benzoyl peroxide, coal tar, dithranol, salicylic acid, retinoic acid, alpha-hydroxy acid, urea, lactic acid and selenium disulfide.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
The teachings of Watanabe have been set forth supra.
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
Watanabe is silent on the selenium-containing amino acid being selenium methionine, or a pharmaceutically acceptable salt thereof, the concentration of selenium methionine, and the ophthalmic composition further comprising an additional keratolytic or keratostatic agent 
Hersh is in a related field of endeavor and teaches topical compositions with synergistic antioxidants aimed at neutralizing free radical species generated by such inflammatory conditions. The synergistic antioxidants may be combined with anti-inflammatories, antimicrobials, etc. which may be useful in the therapy of desquamating disorders such as psoriasis, and related skin and scalp conditions. Hersh cures the deficiency of Watanabe by teaching a composition comprising L-glutathione and a source of selenium incorporated to reduce the symptoms of psoriasis, dermatitis, and related conditions; the source of selenium is selenomethionine (Claims 1-3). Selenium is used for its role as an antioxidant, and for its anticarcinogenic and antimutagenic properties (Col. 8, lines 12-17). The composition may be a lotion, spray, ointment, cream, gel, emulsion, and shampoo (Claim 16 and 32). Hersh cites multiple references teaching selenomethionine to be effective in treating skin conditions such as psoriasis (Col. 3, lines 20 through Col. 5, lines 62). Psoriasis is characterized by hyper-proliferation and incomplete differentiation of epidermal keratinocytes, and is a dermatoses like hyperkeratosis (Col. 2, lines 5-6; Col. 3, lines 54-61). As such, Hersh renders obvious Claims 2 and 26.
Regarding Claim 11, Hersh teaches that optional ingredient may be included including other cytostatic agents such as selenium sulfide, colchicine, and coal tar. 
Hersh exemplifies a cream formulation with L-selenomethionine concentration of 0.05% (Example 1). However, Hersh generally contemplates formulations such as lotion containing from about 0.01 % to 10% of active ingredients. Alternatively, the formulation may be a cream 
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
Watanabe comprehends selenium in topical ophthalmological formulations, comprising selenium P as an active ingredient and a pharmaceutical carrier. Hersh recognizes the antioxidant, anticarcinogenic, and antimutagenic properties of selenomethionine which is useful in ointment or cream or emulsion formulation for application as treatment of skin conditions including dermatoses like psoriasis, which is a hyperkeratosis disorder as evidenced by the instant disclosure [0002]. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to add selenomethionine to the selenium-containing formulation of Watanabe, or replace the selenocysteine in Watanabe with the selenomethionine, and arrive at an ophthalmic composition for treating hyperkeratosis in a patient. Since Hersh teaches the additional advantages of selenomethionine for treating skin conditions, one with ordinary skill in the art would have altered the composition of Watanabe to include selenomethionine when treating patients with hyperkeratosis. The conclusion of obviousness is grounded on the rationale that some teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings and arrive at the claimed invention. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hersh with that of Watanabe and  selenium sulfide or coal tar to Watanabe's composition. One skilled in the art would try any of the four cytostatic agents recited by Hersh as a person with ordinary skill has good reason to pursue known options within his or her technical grasp and therefore also try selenium sulfide or coal tar because Hersh have identified these as suitable optional ingredient for inclusion in a composition containing selenium, and that these cytostatic agents are useful in managing skin conditions such as psoriasis, which is a hyperkeratosis disorder. 
Regarding the concentration of selenomethionine, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.

Claims 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, as applied to Claim 1 and 23 above, and in view of Cavanagh, T. and Barman, S. (US 2013/0303502 A1, Nov. 14, 2013), hereinafter Cavanagh.
Applicants Claim
Applicants claim a composition for treating a hyperkeratosis disorder in a patient in need thereof, wherein the composition comprises a selenium-containing amino acid; wherein the ophthalmic composition is suitable for topical administration to an eyelid margin.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
The teachings of Watanabe have been set forth supra.
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
Watanabe is silent on the ophthalmic composition being suitable for topical administration to an eyelid margin.

Cavanagh recites that in the design of topical medications that require immediate relief, bioadhesive nanocrystaline suspension will assist in enhancing the bioavailability and residence time of the drug. Cavanagh further recites fluticasone suspensions developed for the treatment of blepharitis, which is characterized by inflammation and infection of the eyelid; the fluticasone propionate compositions can also be used to treat other ophthalmic disorders such as meibomian gland dysfunction or dermatologic disorders such as psoriasis [0130]. An effective amount of the topical formulation may be used to decrease inflammation of the eyelid margin, thereby treating blepharitis and or MGD [0234]. Cavanagh teaches that topical ophthalmic composition, formulated as solution, suspension, ointment, emulsion, or gel is preferably administered to the eye lid, eye lid margin, etc. Aqueous solutions are generally preferred because of ease of administering, but the compositions may also be suspensions or ointments, cream, etc. ([0249]-[0257])  
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
Both Watanabe and Cavanagh teaches compositions that are useful in treating dry eye. Topical application of ophthalmic formulations on the eyelid margin is a known technique in the art as demonstrated by Cavanagh. Hence, one with ordinary skill in the art would have applied KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).	
	
Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, as applied to Claim 1 above, and in view of Buseman et al. (US 6,495,158 B1, Dec. 17, 2002), hereinafter Buseman, and McKay, W. (US 9,205,241 B2, Dec. 8, 2015), hereinafter McKay.
Applicants Claim
Applicants claim a composition for treating a hyperkeratosis disorder in a patient in need thereof, wherein the composition comprises a selenium-containing amino acid; wherein the composition is a depot formulation, wherein the composition further comprises a rubber-based, silicone-based, or acrylic-based pressure sensitive adhesive.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
The teachings of Watanabe have been set forth supra.
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
	Watanabe is silent on the depot formulation, which comprises a pressure sensitive adhesive that is ruber, silicone, or acrylic based.
Buseman is in the field of therapeutic formulation patch for treating acne (Abstract) and cures the deficiency of Watanabe. Buseman describes how the chronic disorder, acne vulgaris, increase in keratinization of the stratum corneum. Buseman cites various patents teaching bandages, transdermal devices, and adhesive patches delivering keratolytic medicament such as salicylic acid or antipruritic agent such as sulfur (Col. 2, lines 43-45; Col. 2, lines 58-63; Col. 3, lines 8-14, and lines 25-31). Buseman’s invention teaches a method for treating or preventing acne by applying to the skin an adhesive patch for an effective period of time effective to treat or prevent acne or a pimple, wherein the patch contains an effective and known amount of a topical acne drug (Col. 7, lines 34-38; Col. 4, lines 32-36), thereby reading on the features of Claim 12. The adhesive comprise a therapeutic formulation including keratolytic agents such as salicylic acid or a pharmaceutically acceptable salt thereof present in about 0.5 wt.% to about 2.0 wt.%, a solvent that dissolves the salicylic acid, and a pressure sensitive adhesive (Col. 5, lines 7-21). Buseman teaches the patch with ointment or gel formulation (Examples 1, 32), wherein the patch would be effective for a period of time that would allow treatment of the skin disease.  The topical acne drug can be salicylic acid, resorcinol, resorcinol acetate, benzoyl peroxide, sulfur, retinol, retinoic acid, citric acid, an alpha hydroxy acid, retinal, a pharmaceutically acceptable salt thereof, or any combination thereof (Col. 5, last paragraph to Col. 6, 1st paragraph; Claim 18; Examples 1-31). Buseman’s adhesive can include a hot melt pressure sensitive adhesive or solvent based pressure sensitive adhesive (e.g., polyacrylate, polyisobutylene, and polybutene), rubber, and silicone based pressure sensitive adhesives (Col. 17, lines 4-12). Thus, Buseman renders the features of Claim 12 obvious, and also reads on the elected species of Claim 7. Buseman further teaches that epidermis the adhesive patch can be applied to the skin surface to be exfoliated for an effective 
The patch of Buseman can also comprise the composition in a depot formulation. It is known in the art through the teachings of McKay that patches or adhesive sheet may be configured to receive a solid or semi-solid drug depot, which contains depot formulation (McKay, Claim 1, Claim 22, lines 59-63); The adhesive sheet, which can be a pressure sensitive adhesive, adheres to the desired target site (Col. 14, lines 13-23). McKay teaches therapeutic agents that may be incorporated in the adhesive device to include antiinflammatory agents such as salicylic acid (Col 8, line 18) and excitatory amino acids such as glutamate and aspartate (Col. 18, lines 63-64).  
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
Buseman expressly teaches the application of a patch containing ointment or gel formulation (Example 32), but not depot formulation. McKay recognizes the utility of the adhesive sheet containing depot compositions to deliver therapeutic agents such as salicylic acid and amino acids. By combining the teachings of Watanabe with Buseman and McKay, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to create a patch or adhesive medical device that delivers depot formulation containing keratolytic agent to the eye per the teachings of Watanabe. One would have been motivated to do so because Buseman and McKay recognize the utility of such devices for localized delivery as the pressure sensitive adhesives form bonds by the application of light pressure to bind the adhesive with the target tissue site and/or drug depot (Col. 14, lines 13-23). This is a situation where elements of references are combined in a predictable manner so that the elements retain their 
Buseman also recognizes inclusion of combinations of actives on the pressure sensitive adhesive patch, which are compatible with Watanabe.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Buseman with that of Watanabe, and incorporate the salicylic keratolytic agent of Buseman to  composition comprising selenium-containing amino acid of Watanabe and arrive at the instantly claimed composition. Obviousness is established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).

Claims 11, 23, 25-26, 28, 29, and 32 is rejected under 35 U.S.C. 103 as being unpatentable over Lundy, as applied to Claim 1 above, and in view of Hersh, and in view of Cavanagh.
Applicants Claim
Applicants claim a composition for treating a hyperkeratosis disorder in a patient in need thereof, wherein the composition comprises a selenium-containing amino acid; wherein the selenium-containing amino acid is selenium methionine, or a pharmaceutically acceptable salt thereof, at a concentration of about 0.1-10% selenium methionine; and wherein the  ophthalmic  composition further comprises an additional keratolytic or keratostatic agent selected from benzoyl peroxide, coal tar, dithranol, salicylic acid, retinoic acid, alpha-hydroxy acid, urea, lactic acid and selenium disulfide; wherein the ophthalmic composition is suitable for topical administration to an eyelid margin.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
The teachings of Lundy have been set forth supra. 
Lundy teaches that the compositions are useful for topical, dermatological applications, and are useful in relieving skin irritations, dermatitis, and eye irritation (Col. 5, lines 40-58; Col. 6, lines 6-7), rendering obvious Claim 23. 
Per the teachings outlined in the rejection above, Lundy already renders obvious features of Claims 26-27, which depend from Claim 23.
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
Lundy is silent on the concentration of selenium methionine, and further comprising an additional keratolytic or keratostatic agent selected from benzoyl peroxide, coal tar, dithranol, 
The teachings of Hersh has been set forth in the 103 rejection over Watanabe. Importantly, Hersh cures the deficiency of Lundy by teaching the composition to comprise L-glutathione and a source of selenium incorporated to reduce the symptoms of psoriasis, dermatitis, and related conditions; the source of selenium is selenomethionine (Claims 1-3). Psoriasis is characterized by hyper-proliferation and incomplete differentiation of epidermal keratinocytes, and is a dermatoses like hyperkeratosis (Col. 2, lines 5-6; Col. 3, lines 54-61). The composition may be a lotion, spray, ointment, cream, gel, emulsion, and shampoo (Claim 16 and 32). 
Hersh teaches that optional ingredient may be included including other cytostatic agents such as selenium sulfide, colchicine, and coal tar, which reads on the features of Claim 11. 
Hersh exemplifies a cream formulation with L-selenomethionine concentration of 0.05% (Example 1). However, Hersh generally contemplates formulations such as lotion containing from about 0.01 % to 10% of active ingredients. Alternatively, the formulation may be a cream comprising from about 0.1 % to 15% and preferably from 1 % to 5% of the above described active ingredients. Lotions and creams can be formulated as emulsions as well as solutions (Col. 11, lines 27-35). 
As such, Hersh renders obvious the hyperkeratosis feature in Claims 1 and 23, and the coal tar and selenium sulfide features of Claim 11, and the concentrations of selenium active ingredients in Claims 29, and 31-32. 

Cavanagh recites that in the design of topical medications that require immediate relief, bioadhesive nanocrystaline suspension will assist in enhancing the bioavailability and residence time of the drug. Cavanagh further recites fluticasone suspensions developed for the treatment of blepharitis, which is characterized by inflammation and infection of the eyelid; the fluticasone propionate compositions can also be used to treat other ophthalmic disorders such as meibomian gland dysfunction or dermatologic disorders such as psoriasis [0130]. An effective amount of the topical formulation may be used to decrease inflammation of the eyelid margin, thereby treating blepharitis and or MGD [0234]. Cavanagh teaches that topical ophthalmic composition, formulated as solution, suspension, ointment, emulsion, or gel is preferably administered to the eye lid, eye lid margin, etc. Aqueous solutions are generally preferred because of ease of administering, but the compositions may also be suspensions or ointments, cream, etc. ([0249]-[0257]). 
Thus, Cavanagh renders obvious Claims 25 and 28.
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
Because Lundy recognizes the usefulness of the selenium cysteine and selenium methionine composition for skin irritations, dermatitis, and eye irritation, and MGD results in eye irritation, as evidenced by the instant disclosure [0038], a skilled artisan would recognize the composition to be useful for MGD hyperkeratosis. 
prima facie obvious to one of ordinary skill in the art before the effective filing date to use the concentration of selenomethionine taught by Hersh for the topical composition of Lundy. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Because Hersh contemplates the concentration of the active ingredients glutathione and selenomethionine to be in the range of 0.1% to 15%, it would be obvious to a skilled artisan to also start optimizing the concentration of selenocysteine in the composition of Lundy at this concentration, ultimately arriving at the instantly claimed amount for selenocysteine and selenomethionine. 
Additionally, while the exact concentrations of selenomethionine and selenocysteine are not disclosed by Lundy or Hersh, it is generally noted that differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration range is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of the concentrations of selenomethionine and selenocysteine of the invention, it is concluded that the normal desire of 
	It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hersh with that of Lundy and add selenium sulfide or coal tar to Lundy’s composition. One skilled in the art would try any of the four cytostatic agents recited by Hersh as a person with ordinary skill has good reason to pursue known options within his or her technical grasp and therefore also try selenium sulfide or coal tar because Hersh have identified these as suitable optional ingredient for inclusion in a composition containing selenium, and that these cytostatic agents are useful in managing skin conditions such as psoriasis, which is a hyperkeratosis disorder. 
Both Lundy and Cavanagh teaches compositions that are useful in treating eye conditions such as redness and irritation (Lundy) and dry eyes (Cavanagh). Cavanagh contemplates the inclusion of selenium and amino acids cysteine and methionine, and therefore compatible with Lundy.  Topical application of ophthalmic formulations on the eyelid margin is a known technique in the art as demonstrated by Cavanagh. Hence, one with ordinary skill in the art would have applied the known technique of topically administering the composition of Lundy on the eyelid margin as taught by Cavanagh using the composition of Lundy to cure hyperkeratosis, eye irritation, or dry eye per the teachings of Hersh, Lundy and Cavanagh. It can be expected that using this technique would lead to treatment of dry eye, MGD and related hyperkeratosis. Applying a known technique to a known method ready for improvement to yield predictable KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).	
	
Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lundy, as applied to Claim 1 above, and in view of Buseman et al. (US 6,495,158 B1, Dec. 17, 2002), hereinafter Buseman, and McKay, W. (US 9,205,241 B2, Dec. 8, 2015), hereinafter McKay.
Applicants Claim
Applicants claim a composition for treating a hyperkeratosis disorder in a patient in need thereof, wherein the composition comprises a selenium-containing amino acid; wherein the composition is a depot formulation, wherein the composition further comprises a rubber-based, silicone-based, or acrylic-based pressure sensitive adhesive.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
The teachings of Lundy have been set forth supra.
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
	Lundy is silent on the depot formulation, which comprises a pressure sensitive adhesive that is ruber, silicone, or acrylic based.
The teachings of Buseman and McKay have been described in the rejection above. Briefly, Buseman cures the deficiency of Lundy by teaching a method for treating or preventing acne by applying to the skin an adhesive patch for an effective period of time (Col. 7, lines 34-38; Col. 4, lines 32-36), thereby reading on the features of Claim 12. The adhesive comprise a therapeutic formulation including keratolytic agents such as salicylic acid or a pharmaceutically acceptable salt thereof present in about 0.5 wt.% to about 2.0 wt.%, a solvent that dissolves the salicylic ointment or gel formulation (Examples 1, 32), and the drug can be salicylic acid, resorcinol, resorcinol acetate, benzoyl peroxide, retinoic acid, etc. (Col. 5, last paragraph to Col. 6, 1st paragraph; Claim 18; Examples 1-31). Buseman’s adhesive can include a hot melt pressure sensitive adhesive or solvent based pressure sensitive adhesive (e.g., polyacrylate, polyisobutylene, and polybutene), rubber, and silicone based pressure sensitive adhesives (Col. 17, lines 4-12). Thus, Buseman renders the features of Claim 12 obvious, and also reads on the elected species of Claim 7, and elements of Claim 11. Buseman further teaches that epidermis the adhesive patch can be applied to the skin surface to be exfoliated for an effective period of time, e.g., from about one second to about twelve hours, and that such exfoliation of the skin assist in the treatment and/or prevention of acne and/or pimples (Col. 22, lines 29-36).
The patch of Buseman can also comprise the composition in a depot formulation. It is known in the art through the teachings of McKay that patches or adhesive sheet may be configured to receive a solid or semi-solid drug depot, which contains depot formulation (McKay, Claim 1, Claim 22, lines 59-63); The adhesive sheet, which can be a pressure sensitive adhesive, adheres to the desired target site (Col. 14, lines 13-23). McKay teaches therapeutic agents that may be incorporated in the adhesive device to include antiinflammatory agents such as salicylic acid (Col 8, line 18) and excitatory amino acids such as glutamate and aspartate (Col. 18, lines 63-64).  
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
Buseman expressly teaches the application of a patch containing ointment or gel formulation (Example 32), but not depot formulation. McKay recognizes the utility of the prima facie obvious to one of ordinary skill in the art before the effective filing date to create a patch or adhesive medical device that delivers depot formulation containing keratolytic agent to the eye per the teachings of Lundy. One would have been motivated to do so because Buseman and McKay recognize the utility of such devices for localized delivery as the pressure sensitive adhesives form bonds by the application of light pressure to bind the adhesive with the target tissue site and/or drug depot (Col. 14, lines 13-23). This is a situation where elements of references are combined in a predictable manner so that the elements retain their function. The pressure sensitive adhesive patch containing depot formulation of Buseman and McKay does not interact with the selenocysteine or selenomethionine active ingredient of Lundy in a manner that modifies their function, and vice versa. As such, the artisan would enjoy a reasonable expectation of success. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Buseman also recognizes inclusion of combinations of actives on the pressure sensitive adhesive patch, which are compatible with Lundy.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Buseman with that of Lundy, and incorporate the composition comprising salicylic keratolytic agent of Buseman to the selenium-containing amino acid of Lundy and arrive at the instantly claimed KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
Response to Arguments:
Applicant’s arguments with respect to the 103 rejection of Claims 1-4, 7, 11, 23, and 25-59 have been considered but are moot because the new ground of rejection does not rely on Burke and Sengupta applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant submitted information references which indicates that selenium methionine may cause serious eye, skin or respiratory irritation, and because of this, Applicant alleges that a skilled artisan would not be persuaded to use selenium methionine for topical ophthalmic administration to an eye, especially not to an eyelid margin.  In response, the Examiner weighed the argument vs. that of the patented evidence of Lundy, and considered the patent to be enabled for the use of selenium methionine on eyes.   
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
Claims 1-4, 7, 23, 25-29, 32-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-22 of US 11,040,062 B2, hereinafter ‘062,  in view of Watanabe and Hersh.
Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims recite a composition for treating a hyperkeratosis disorder in a patient in need thereof, wherein the composition comprises a selenium-containing amino acid as a keratolytic agent and wherein the composition is suitable for topical ophthalmic administration in a pharmaceutical dosage form, wherein the composition further comprises an additional keratolytic agent such as selenium disulfide.
The conflicting claims, hereinafter ‘062, recite a composition comprising selenium disulfide and an anhydrous semi-solid ophthalmic base, wherein the composition is substantially free of selenium disulfide agglomerates, wherein the composition is substantially free of surfactants and dispersing agents, and wherein the composition is suitable for topical administration on the eyelid margin, wherein the selenium disulfide is dispersed in the anhydrous semi-solid ophthalmic oleaginous base selected from the group consisting of petroleum, white petroleum, mineral oil, vegetable oils and combinations thereof. 

The teachings of Watanabe and Hersh have been set forth in the 103 rejection above and cure the deficiency of ‘062.  To summarize, Watanabe expressly teaches or renders obvious the selenoamino acids in solution, suspension, and emulsion compositions, and the selenocysteine at the claimed concentration for the treatment of hyperkeratosis; Hersh teaches the selenomethionine and its claimed concentration, and also teaches cream, ointment, emulsion formulations, etc. 
‘062 presents a composition comprising selenium disulfide suitable for topical administration on the eyelid margin. Thus, Watanabe, Hersh, and ‘062 both recognize the use of keratolytic agents for application to skin. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Watanabe and Hersh with that of ‘062 and combine selenomethionine and selenocysteine with selenium disulfide for topical administration on the eyelid margin to treat hyperkeratosis.  One would have been motivated to do so because ‘062 is directed to a composition comprising selenium sulfide for topical administration to eyelid margins, and Watanabe and Hersh teach the 
Regarding the physical form of the formulation, a skilled artisan would chose the form according to the desired application per the teaching of Watanabe and Hersh that the formulation may be an ointment, solution, suspension, etc. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that Claims 1-4, 7, 23, 25-29, 32-33 of the instant application and Claims 1-22 of ‘062 are obvious variants and are not patentability distinct.
Claims 1-4, 7, 11-12, 23, 25-29, 32-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-22 of US 11,040,062 B2, hereinafter ‘062,  in view of Watanabe and Hersh, and in further view of Buseman and McKay.
Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims also differ from ‘062 in that it recites depot formulation wherein the ophthalmic composition comprises a rubber, silicone or acrylic based pressure sensitive adhesive.
supra.  Importantly, Buseman expressly teaches the application of a patch containing ointment or gel formulation, but not depot formulation. McKay recognizes the utility of the adhesive sheet containing depot compositions to deliver therapeutic agents. By combining the teachings of ‘062, Watanabe, Hersh, Buseman and McKay, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to create a patch or adhesive medical device that topically delivers depot formulation containing keratolytic agent to the eye and the eyelid margin, to treat hyperkeratosis. One would have been motivated to do so because Buseman and McKay recognize the utility of such devices for localized delivery as the pressure sensitive adhesives form bonds by the application of light pressure to bind the adhesive with the target tissue site and/or drug depot (Col. 14, lines 13-23). This is a situation where elements of references are combined in a predictable manner so that the elements retain their function. The pressure sensitive adhesive patch containing depot formulation of Buseman and McKay does not interact with the selenoprotein active of Watanabe or the selenium disulfide of ‘062 in a manner that modifies their function, and vice versa. Instead, the patch offers the additional advantage of exfoliation of the skin, which can assist in the treatment by removing the superficial cells of the stratum corneum of the epidermis (Buseman, Col. 22, lines 22-26). As such, the artisan would enjoy a reasonable expectation of success. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Claims 1-4, 7, 11-12, 23, 25-29, 32-33 of the instant application and Claims 1-22 of ‘062 are obvious variants and are not patentability distinct.
Response to Arguments:
Applicant’s arguments with respect to the ODP rejection of Claims 1-4, 7, 11, 23, and 25-59 have been considered but are moot because the new ground of rejection does not rely on Burke and Sengupta applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

No claims are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/J.Y.S./Examiner, Art Unit 1616  

/Mina Haghighatian/Primary Examiner, Art Unit 1616